                                                                             CLERKI:QF/IfX tpr@,$1$% 66UX
                                                                                    ATlMN?#kk% V# '
                                                                                         F#LED
                       IN TH E UN ITED STA TES D ISTR ICT CO U R T                  N2V !% 2218
                      FO R TH E W E STER N DISTR ICT O F V IR G IN IA
                                  R O A N O K E D IV ISIO N                      JUL             .
                                                                                BY:         .    )
                                                                                       EP       LE
M IC H AE L L.JO N ES,

       Petitioner,                                 c aseN o.7:18c'
                                                                 v00136

V.                                                 M EM O M N DU M O PINION

HAROLD W .CLARKE,                                  By:H on.Jackson L .K iser
                                                      Senior U nited StatesD istrictJudge
       R espondent.


       M ichael L.Jones,a Virginia inm ate proceeding pro.K ,filed a petition for a writ of

habeascorpus,ptlrsuantto 28 U.S.C.j2254,challenging thevalidity ofhisconfinementon a
judgmentin the Halifax Cotmty CircuitCotlrtfor possession of cocaine with the intentto
distribute as a third or subsequent offense. Respondent filed a m otion to dism iss, and Jones

responded,m aking them atterripe fordisposition. A fterreview ofthe record,lgrantthe m otion

to dism iss and dism issthepetition.

                                          ProceduralH istory

       Jones is detained ptlrsuantto a finalorderentered by the circuitcourton July 20,2015.

Jonesdidnotappeal. On M arch 9,2017,Jonesfiled a statehabeaspetition in the Suprem eCourt

ofVirginia. The Suprem e CourtofVirginia denied hispetition. On oraboutFebrtzary 12,2018,

Jonesfiled the currentpetition.

                                        II.     Tim e-Bar

       Jones's claim s are tim e-barred. Under the A nti-terrorism Effective D eath Penalty Act

(AEDPA),aone-yearperiodoflimitationforfederalhabeascorpusnmsfrom thelatestof:
               (A)the date on which thejudgmentbecame finalby the conclusion of
       directreview orthe expiration ofthe tim e for seeking such review ;
              (B)the date on which theimpedimentto filing an application created by
       State action in violation of the Constitution or law s of the United States is
       rem oved,ifthe applicantwasprevented from filing by such State action;
              (C)the date on wllich the constimtional right asserted was initially
       recognized by the Suprem e Court,if the righthas been new ly recognized by the
       Suprem e Courtand m aderetroactively applicableto caseson collateralreview;or
              (D)the date on which the factual predicate of the claim or claims
       presented couldhavebeen discoveredthroughthe exercise ofduediligence.

28U.S.C.j2244(d)(1).
       A dditionally,a petitioner can Cltoll''the federalhabeas statute of lim itation in two w ays:

stattztory tolling and equitable tolling. Section 2244(*(2)tolls the federallimitation period
during thetim ein which $1aproperly filed application forStatepost-conviction orothercollateral

review ...ispending.''Equitabletollingocclzrsonlyifa'petitionershows$&ç(1)thathehasbeen
pursuinghisrightsdiligently,and(2)thatsomeextraordinarycircumstancestoodinhisway'and
prevented timely filing.'' Holland v.Florida, 560 U.S.631,649 (2010) (quoting Pace v.
DiGuglielmo?544:U.S.408,418(2005)).
       Thecircuitcourt'sfinaljudgmentwasenteredop July20,2015,andJonesdidnotappeal.
Therefore,his judgment becnme final on August 19,2015,thirty days after the entry of
judgment. Va.Sup.Ct.R.5A:6 (Notice ofappealmustbe filed within tllirty daysoffinal
judgment.);Gonzalezv.Thaler,565U.S.134,149(2012)(holdingthat,tmderj2244(d)(1)(A),
thejudgmentbecomesfinaltcwhenthetimeforpursuingdirectreview in(theSupremeCottrtj,or
in state court,expires''). Jonesthushad oneyear(365 days)from August19,2015 to filehis
j2254petition.ThelimitationsperiodexpiredonAugust20,2016.
       Jones asserts severalargllm entsthatllispetition isnottim e-barred:

       (1)hisstatehabeaspetition,pursuanttoVa.Code.j 8.01-654,wastimely,andhefiled
          his federalhabeas petition within one yearofhisstate petition;

       (2)statehabeaspetitionsareunconstitutionalimpediments;and
       (3)heisentitledtoequitabletolling.
See Br.in Opp.M ot.to D ism iss 1-2,ECF N o.16. H is argum ents are incorrectfor the reasons

thatfollow .

       First,the Virginia and federalhabeas petitions have separate and differentstatm es of

lim itations:V irginia istw o years ifthe defendantdoes notpursue directappeal,federalisalw ays

oneyear.Therefore,thefederalhabeaslimitationsperiodcanbeeither(1)interdependentor(2)
independentofthe Virginia habeas statute oflim itations.

       Thefederalhabeaslimitation period isinterdependentwhen apetitioner(Gproperly''filesa

directand/or collateralappealin state courtwithin one year. 28 U.S.C.j 2244(d)(2). The
federal habeas lim itations period is then tolled for the dlzration of the properly filed state

proceedings. 1d.

       H ow ever,the federaland V irginia lim itationsperiods are independentwhen a petitioner,

likeJones,waitslongerthanayearafterafinaljudgmenttobring.adirectorcollateralappealin
the state cotut W hen theyearthresholdpasses,thefederalhabeas lim itation period willexpire
even if the petitioner later timely files a petition in Virginia state court. Under such

circtlmstances,the limitations period is not'Strevived''by a tim ely state habeas petition,and

statm orytollingplzrsuantto j2244(*(2)isunavailable- thefederalpetition isalreadytmtimely
undertheAEDPA. See Villecasv.Johnson,184 F.3d 467,472 (5th Cir.1999)(holding d&a
prisonerwillnotbeabletoreviveanexpired LAEDPA)limitationperiodby simply filingastate
Petitionincoilformitywithbasicproceduralrequirements'').
       Second, V irginia's statute of lim itations for filing state habeas petitions is not an

unconstitutionalimpedimentascontemplatedby j2244(d)(1)(B). See Ocon-paradav.Yotma,
No.3:09cv87,2010 W L 2928590,at*3 (E.D.Va.July 23,2010). To invoke j2244(1)(B),a


                                              3
petitionermustshow that(1)hewaspreventedfrom filingafederalhabeaspetition,(2)by State
action,(3)in violation offederallaw. See Ecerton v.Cockrell,334 F.3d 433,436 (5th Cir.
2003).Thepetitioner'smisunderstandingofthe1aw andhisobligationtoexhauststateremedies
tGdog)notqualify asançimpedimenttofilinganapplicationcreatedbyStateactioninviolationof
theConstitutionorlawsoftheUnitedStates.''' Ocon-parada,2010W L 2928590,at*3 (quoting
28 U.S.C.j 2244(d)(1)(B)). Therefore,Virginia's longer habeas limitation period,or the
differences betw een V irginia and federalstam te oflim itations neither (tdeceives a defendant into

m issing hisfederaldeadline,''norççacttzally prevents''apetitionerfrom filing hisfederalpetition.

Id.;seealsoFerguson v.Palmateer,321F.3d 820,823 (9th Cir.2003)(rejecting argumentsthat
Oregon'stwo-yearstatuteoflimitationscreatedanunconstitutionalGitrap''forstateprisoners).
       Third,therequirementthatJonesfile a statehabeaspetition to exhaustllisclaim sisnot

an extraordinary circumstance thatjustifies equitable tolling. See Ocon-parada,2010 W L
2928590,at*3;Ferguson,321 F.3d at823. Exhaustion isa basic proceduralrequirement. ltis

notatlexceptionalcircumstance. SeeUnited Statesv.Sosa,364F.3d 507,512 (4th Cir.2004)
(collectingcasesholdingthatStignoranceofthe1aw isnotabàsisforequitabletollinf').
                                               111.

       For the foregoing reasons, 1 grant Respondent's m otion to dism iss and dism iss the

petition fora writofhabeas cop us. Based upon my finding thatPetitionerhas notm ade the

requisite substantialshowing ofa denialofa constitutionalrightasrequired by 28 U.S.C.j
22534c),acertificateofap ealabilityisdenied.
       ENT ERED thi          e' day ofN ovem ber,2018.



                                             SE 1OR UN ITED STA TES DISTRICT JU D GE


                                                 4
